ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-020, concluding that FRANK C. FUSCO of CLIFTON, who was admitted to the bar of this State in 1995, should be reprimanded for violating RPC 1.1 (a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to keep a client reasonably informed about the status of the matter) RPC 1.5(b)(failure to communicate in writing the basis or rate of the fee), and RPC 5.4(a) (sharing legal fees with a nonlawyer), and good cause appearing;
It is ORDERED that FRANK C. FUSCO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *160expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.